Citation Nr: 1111238	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  06-08 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as secondary to asbestos exposure.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1943 to April 1946 and from January 1951 to June 1951.  These matters are before the Board of Veterans' Appeals on appeal from an April 2005 rating decision by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  In February 2009, these matters were remanded for further development.  In April 2010, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  In August and September 2010 the Veteran submitted additional argument along with lay statements pertinent to these matters.  In an accompanying statement, he asked that the case be remanded to the RO for their initial review of his submissions.  In November 2010, these matters were remanded in compliance with the Veteran's request.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003)

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matters of service connection for COPD and for bronchial asthma on de novo review are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  A January 1952 rating decision denied service connection for bronchial asthma on the basis that such disability was shown to have pre-existed, and was not aggravated by, service.  

2.  Evidence received since the January 1952 rating decision includes a May 2009 private report/opinion by a physician which suggests essentially that the Veteran's asthma was aggravated by his military service, and raises a reasonable possibility of substantiating the claim.
CONCLUSION OF LAW

New and material evidence has been received and the claim of service connection for bronchial asthma may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §  3.156 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as this decision grants the portion of the Veteran's claim that is being addressed, there is no reason to belabor the impact of the VCAA on this matter; any error in notice timing or content is harmless.

Legal Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Generally, a rating decision denying a claim for VA benefits that is not appealed is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to the claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence already of record when the last final denial of the claim was made, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of reopening a claim the credibility of newly received evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306. 

At the outset, it is noteworthy that a November 2004 letter incorrectly stated that the prior final decision in the matter of service connection for bronchial asthma was in June 1947 (if that were so, the claim would require de novo review, as the Veteran had a subsequent period of active duty).  A review of the claims file revealed that the final unappealed rating decision in this matter was in January 1952 (after the Veteran's second period of active service).  The January 1952 rating decision denied service connection for bronchial asthma on the basis that such disability was shown to have pre-existed, and was not aggravated by, service.  The Veteran was notified of the rating decision and of his right to appeal it.  He did not do so, and it became final.  38 U.S.C.A. § 7105.  The instant claim was received in October 2004.

Evidence of record at the time of the January 1952 rating decision included:
The Veteran's STRs which show that in April 1943, he was cleared for active duty after he submitted a letter from his private physician, Dr. G.S., which stated that there was no evidence of the Veteran having asthma since he was last treated in 1937.  STRs from his first period of service do not show any treatment for asthma;

September 1947 VA records which show hospitalization due to asthma;

The Veteran's STRs from his second period of service which show treatment for asthma from January 1951 until he was medically discharged for such disability in 1951.  A Physical Evaluation Board determined that the Veteran's asthma existed prior to entry into service and was not aggravated therein.

Various statements from the Veteran indicating that his asthma was aggravated by his military service.

Evidence received since the prior final rating decision includes a May 2009 letter from S.C., M.D. indicating that the Veteran's duties onboard the USS Destroyer Harlan Dickson had aggravated his asthma.  

As the Veteran's claim of service connection for bronchial asthma was previously denied based essentially on a finding that such was shown to have pre-existed and was not aggravated by service, for additional evidence received to be new and material, it must relate to this unestablished fact, i.e., it must tend to show either that bronchial asthma did not pre-exist service, or that it was aggravated by service.  The May 2009 report from Dr. S.C. indicates, in essence, that the Veteran's bronchial asthma was aggravated by his military service.  It is by a medical professional, and it is competent evidence regarding the medical question.  It relates to the unestablished fact needed to substantiate the Veteran's claim of service connection for bronchial asthma, and raises a reasonable possibility of substantiating the claim.  Hence, the additional evidence is both new and material, and the claim of service connection for a bronchial asthma may be reopened.


ORDER

The appeal to reopen a claim of service connection for bronchial asthma is granted.
REMAND

Upon reopening, the Board is required to consider whether or not to proceed to de novo review.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court indicated that when the Board reopens a claim after the RO has denied reopening the same claim, the matter must generally be returned to the RO for consideration on the merits, unless there is a waiver from the Veteran or no prejudice would result from adjudication of the claim.  Inasmuch as the Veteran has not submitted a waiver and the RO has not adjudicated the matter de novo, the Board finds that it would indeed be prejudicial to the Veteran to adjudicate the claim on the merits without affording the RO the opportunity to do so.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that this case has been advanced on the docket.  However, a remand to afford the RO the opportunity for initial de novo consideration is necessary.  

Regarding the claim seeking service connection for COPD, in June 2010 a VHA medical expert opined that such disability may be related to the Veteran's underlying asthma.  Consequently, the matter of service connection for COPD is inextricably intertwined with the claim of service connection for bronchial asthma, and consideration of that matter must be deferred pending resolution of the service connection for bronchial asthma claim.  See Harris v. Lewinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO should arrange for any further development deemed necessary, then readjudicate (on a de novo basis) the Veteran's claim of service connection for bronchial asthma.  If the determination is favorable, the RO should readjudicate the COPD claim in light of such determination.  If either claim remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


